13 Ill. App.2d 255 (1957)
141 N.E.2d 658
Thomas E. Brunner, Appellant,
v.
Yellow Cab Company, and Irving Schimmel, Appellees.
Gen. No. 46,975.
Illinois Appellate Court  First District, First Division.
March 12, 1957.
Released for publication May 2, 1957.
Warren J. Hickey, and Edward Wolfe, for appellant.
Edward Wolfe, of counsel.
Kirkland, Fleming, Green, Martin & Ellis, for appellees.
David Jacker, John M. O'Connor, Jr., and Robert Klugman, of counsel.
(Abstract of Decision.)
Opinion by JUDGE FRIEND.
Judgment affirmed.
Not to be published in full.